Citation Nr: 0632379	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-07 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than July 16, 2000, 
for assignment of a 100 percent schedular rating for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that a remand is required in this appeal 
because, while the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), has been 
the law of the land for over half a decade, no such notice 
regarding earlier effective date claims has been provided to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 
38 C.F.R. § 19.9 (2006).

Given the March 1983 letter to the veteran from a VA 
vocational rehabilitation counselor and the August 1997 VA 
Form 28-1900, Disabled Veterans Application for Vocational 
Rehabilitation, on remand, the RO should also obtain and 
associate with the record his vocational rehabilitation file.  
38 U.S.C.A. § 5103A(b) (West 2002). 

Accordingly, the appeal is REMANDED for the following action:

1.  The RO should send the veteran VCAA 
notice in accordance with 38 U.S.C.A. 
§ 5103(a) (West 2002).  The notice must 
include reference to the evidence and 
information necessary to establish 
entitlement to an effective date earlier 
than July 16, 2000, for assignment of a 
100 percent schedular rating for 
schizophrenia consistent with the United 
States Court of Appeals for Veterans 
Claims (Court) holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
appellant should also specifically be 
invited to submit any additional 
pertinent evidence that he has in his 
possession.

2.  The RO should associate with the 
record on appeal the veteran's vocational 
rehabilitation file.  Since this is a 
Federal record, if it can not be located 
or no such file exists, the veteran 
should be notified in writing and a 
memorandum of unavailability should be 
associated with the record.

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the VCAA, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA in accordance with the 
Court's holding in Dingess.  38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).

4.  Thereafter, the RO must readjudicate 
the claim.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in the VCAA and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received and not received and all 
applicable laws and regulations 
considered pertinent to the issue on 
appeal.  A reasonable period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

